Bbeitel, J.
(dissenting). In my opinion the order is not appealable. (People v. Gersewitz, 294 N. Y. 163; Matter of Turecamo Contr. Co., 260 App. Div. 253, and the authorities cited therein.)
Assuming that the order were appealable it should be affirmed in all respects. The privilege against self incrimination does not extend to papers or things in the possession of any third person, absent any confidential privilege. Ryan’s right to invoke constitutional protection will arise when he is subject to testimonial compulsion and not before. (Perlman v. United States, 247 U. S. 7, 35; People v. Defore, 242 N. Y. 13, 27.) We do not have a situation before us where the third person’s custody is something less than physical possession, so that the third person is not able to comply with the command of the subprena. Such a question could be tested by efforts to compel compliance with the subpoena, by the third person. Any property concepts of constructive possession are irrelevant in this context.
The appeal should be dismissed.
Dore, J. P., Cohn, Callahan and Van Voorhis, JJ., concur in Per Guriam opinion; Breitel, J., dissents in opinion.
Order modified in accordance with the opinion herein and, as so modified, affirmed. Settle order on notice. [See post, p. 954.]